Name: Decision of the EEA Joint Committee No 120/1999 of 24 September 1999 amending Annex XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  transport policy
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(20)Decision of the EEA Joint Committee No 120/1999 of 24 September 1999 amending Annex XIII (transport) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0036 - 0037Decision of the EEA Joint CommitteeNo 120/1999of 24 September 1999amending Annex XIII (transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 32/98 of the EEA Joint Committee of 30 April 1998(1).(2) Council Regulation (EC) No 718/1999 of 29 March 1999 on a Community-fleet capacity policy to promote inland waterway transport(2), Commission Regulation (EC) No 805/1999 of 16 April 1999 laying down certain measures for implementing Council Regulation (EC) No 718/1999 on a Community-fleet capacity policy to promote inland waterway transport(3) and Commission Regulation (EC) No 812/1999 of 19 April 1999 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport(4) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 45 (Commission Regulation (EEC) No 1102/89) in Annex XIII to the Agreement:"- 399 R 0812: Commission Regulation (EC) No 812/1999 of 19 April 1999 (OJ L 103, 20.4.1999, p. 5)."Article 2The following points shall be inserted after point 45 (Commission Regulation (EEC) No 1102/89) in Annex XIII to the Agreement:"45a. 399 R 0718: Council Regulation (EC) No 718/1999 of 29 March 1999 on a Community-fleet capacity policy to promote inland waterway transport (OJ L 90, 2.4.1999, p. 1).45b. 399 R 0805: Commission Regulation (EC) No 805/1999 of 16 April 1999 laying down certain measures for implementing Council Regulation (EC) No 718/1999 on a Community-fleet capacity policy to promote inland waterway transport (OJ L 102, 17.4.1999, p. 64)."Article 3Former point 45a (Council Directive 96/75/EC) in Annex XIII to the Agreement shall become point 45c.Article 4The texts of Regulation (EC) No 718/1999, Regulation (EC) No 805/1999 and Regulation (EC) No 812/1999 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 5This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 310, 19.11.1998, p. 19.(2) OJ L 90, 2.4.1999, p. 1.(3) OJ L 102, 17.4.1999, p. 64.(4) OJ L 103, 20.4.1999, p. 5.